Citation Nr: 1144437	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability.

(The issues of entitlement to service connection for left hip and left leg disabilities are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from October 14, 1997, to November 5, 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2010, the Board remanded the matter for the purposes of affording the appellant the opportunity to attend a Board videoconference as she had requested.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  In an October 2010 statement, the appellant withdrew her request for a Board hearing.  In May 2011, the appellant further indicated that she did not wish to attend a hearing before a Decision Review Officer at the RO.  

In November 2010, the appellant clarified that she was represented in this appeal by the Disabled American Veterans.  


FINDING OF FACT

The record contains no probative indication that any current left foot disability is causally related to the appellant's active service or any incident therein.  


CONCLUSION OF LAW

A left foot disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a March 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The March 2008 letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  The RO has also obtained available records from the Social Security Administration.  Id.  

Although the appellant has not been afforded a VA medical examination in connection with her claim, the Board concludes that one is not necessary.  38 C.F.R. § 3.159(c)(4) (2011).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  

With respect to the third factor set forth above, the Court has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After carefully reviewing the record, the Board finds that a medical examination is not necessary with respect to the claim adjudicated in this decision.  As set forth in more detail below, there is no medical evidence suggesting a nexus between any current left foot disability and the appellant's active service or any incident therein, nor is there credible evidence of continuity of symptomatology since service.  Under these circumstances, an examination is not necessary.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  


Background

The record on appeal contains pre-service clinical records documenting that the appellant had a period of psychiatric hospitalization in December 1994 during which she was diagnosed as having major depression and obsessive compulsive personality disorder. 

At a June 1997 military pre-enlistment medical examination, the appellant completed a medical prescreening form and a report of medical history on which she denied all pertinent complaints or abnormalities, including any painful or trick joints, or impaired use of the arms, legs, hands and feet.  She also denied ever having been treated for a mental condition.  On examination, mild asymptomatic pes planus was noted.  The appellant's lower extremities and musculoskeletal system were otherwise normal.  

The record on appeal shows that in July 1997, prior to her entry on active duty, the appellant sought treatment for left foot pain.  She indicated that she had sprained her foot twice in the prior two months.  On examination, the left foot was tender to palpation, but there was no crepitus or other deformity noted.  X-ray studies of the left ankle were normal.  The assessment was residual inflammation due to ankle sprain.  

In September 1997, also prior to her entry on active duty, the appellant was hospitalized twice under court order.  She was noted to have a history of mental illness since 1994.  The initial diagnoses were schizoaffective disorder, rule out schizophrenia, possible bipolar disorder with psychosis, and dementia of unknown origin.  The final diagnosis on discharge later that month was paranoid schizophrenia.  

Records corresponding to the appellant's brief period of active duty show that on October 23, 1997, approximately one week after her entry on active duty, the appellant underwent X-ray studies of both feet in connection with her complaints of chronic pain in her feet as well as severe pain in the left foot.  She did not report a left foot injury.  The X-ray studies were normal, with no evidence of fracture, dislocation, or arthritic or inflammatory change.  The impression of the radiologist was normal feet.  

In pertinent part, the remaining service treatment records corresponding to the appellant's brief period of active duty include a report of an Entrance Physical Standards Board dated October 27, 1997, noting that the appellant had a pre-service history of inpatient psychiatric hospitalizations, most recently in September 1997, during which she was diagnosed as having paranoid schizophrenia/affective disorder.  After examining the appellant, the military staff psychiatrist determined that a diagnosis of psychotic disorder, not otherwise specified was appropriate.  As a result, he recommended that she be separated from service for failing to meet medical procurements standards.  On November 5, 1997, the appellant was discharged from active service for failure to meet procurement medical fitness standards.  

The record on appeal contains post-service clinical records, dated from January 1998 showing that the appellant continued to receive psychiatric treatment, including during multiple periods of hospitalizations.  In pertinent part, these records show that during a period of hospitalization in August 1998, the appellant's complaints included pain in her left leg due to "blown veins."  No complaints pertaining to the left foot were noted, nor were any objective abnormalities of the left foot identified during this period of hospitalization or at any other post-service period of psychiatric hospitalization.

During a February 1999 psychological assessment performed in connection with the appellant's application for disability benefits due to mental illness, the Axis III diagnoses included a "sore left foot," although no other detail was provided.  

In November 1999, the appellant sought emergency treatment, reporting that her left lower extremity had been hurting for two years and that her pain had increased in the past month.  The appellant had no complaints with respect to her left foot.  The examiner noted that it was extremely difficult to get a history from the appellant although she denied trauma or other acute incidents.  No abnormalities were identified on examination.  The appellant had strong plantar flexion and dorsiflexion of the feet and her knee and ankle reflexes were intact.  She had inconsistent straight leg raising.  There was no obvious calf or thigh abnormality.  There was full range of motion of the knee, hip and ankles.  The assessment was chronic back and leg discomfort and pain with possible schizophrenia.  The appellant was encouraged to follow-up with her private physician as there was no current emergent medical problem.  During a clinic visit in December 2000, the appellant complained of left leg and low back pain.  No complaints regarding the left foot were noted and diagnosis was rendered.  

Records from the Social Security Administration show that in an April 2002 letter to that agency, the appellant indicated that she had had a left leg disability since 1997.  She made no reference to a left foot disability.  During a May 2002 interview conducted in connection with the agency's determination of the appellant's continued entitlement to disability benefits, the appellant reported that she had sustained a left leg muscle or nerve injury in September 1997.  She indicated that since that time, her mobility had been minimal.  Again, she made no reference to a left foot disability.  

In a May 2002 letter to SSA, the appellant indicated that she had had a disabling left leg injury since 1997 when she was hospitalized at a private facility.  She indicated that the staff had violated her rights.  She indicated that she had had left leg pain 24 hours daily since September 1997.  Again, the appellant made no reference to a left foot injury or disability.  Additionally, the Board notes that medical records received from SSA pertain largely to the appellant's psychiatric disability and contain no findings of an objective disability of the left foot.  

Subsequent clinical records show that in July 2002, the appellant sought treatment for an insect bite on her left foot.  She reported a history of an "old left leg injury," but made no reference to a prior left foot injury.  Additionally, the appellant relayed no current complaints or symptomatology pertaining to the left leg, left hip, or left foot other than the insect bite.  The assessment was insect bite of the left foot.  

Later in July 2002, the appellant again sought treatment, stating that the previous day, she had stumbled on the concrete and injured her left foot.  She reported that she was now experiencing pain in her left leg and hip.  The appellant also claimed to have a history of arthritis or nerve damage in her left leg since 1997.  She made no reference to a prior left foot injury.  Examination showed a superficial abrasion from the appellant's sandals.  X-ray studies of the left ankle were normal.  The assessment was sprain of the left ankle.  The appellant was given a splint and crutches.  

In September 2004, the appellant submitted an original application for VA compensation benefits, seeking service connection for left leg and hip disabilities.  Her application is silent for any mention of a left foot disability.  In an attached statement, the appellant claimed that during a march which occurred at some point during her period of active duty, she had developed unrelenting pain in her left leg and hip.  She indicated that her left leg pain had been present since that time and was accompanied by "extreme tiredness."  The appellant made no reference to an in-service left foot injury or symptomatology.  

In an October 2005 statement, after being provided with a copy of her claims folder, the appellant reported that she had sought treatment during service after an injury which resulted in extreme pain in her left foot.  

Additional clinical records show that in November 2006, the appellant sought treatment for pain in her left hip, leg, and foot.  She reported a history of a foot fracture in 2002 as well as an unspecified injury in 1997.  Examination was within normal limits.  The assessment was leg pain.  No abnormality or disability of the left foot was identified.  

In June 2007, the appellant submitted a claim of service connection for residuals of an injury to her left foot.  She claimed that she had sustained a left foot injury during service.  

In December 2008, the appellant was examined by a rheumatologist in connection with her complaints of joint and muscle pain for the past nine years.  She reported that in 1997, she developed pain down her left leg and approximately nine years earlier, she developed low back pain radiating down her left leg.  No complaints pertaining to the left foot were recorded.  Musculoskeletal and neurological examination was normal but for some swelling and tenderness in the metacarpophalangeal joints and bilateral hallux valgus.  The initial impression was polyarthralgias.  The examiner noted that the prominence of the appellant's thumb joints suggested a small polyarthropathy.  She also noted that the appellant had a positive rheumatoid factor.  Subsequent records from this rheumatologist dated to September 2009 show a diagnosis of seropositive rheumatoid arthritis with fibromyalgia.  The appellant was advised to see a psychiatrist to assist in her treatment.  



Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The appellant contends that she has a current left foot disability which was incurred in service as a result of an injury she sustained therein.  After carefully reviewing the record on appeal, including the contentions of the appellant, the Board finds that the most probative evidence establishes that a chronic left foot disability was not present in service or for many years thereafter, nor is there any indication that any current left foot disability is causally related to the appellant's active service or any incident therein.  Under these circumstances, service connection for a left foot disability is not warranted.  

As set forth above, the appellant's service treatment records confirm that in October 1997, approximately one week after her entry on active duty, she complained of left foot pain.  The appellant's feet, however, were examined at that time and affirmatively determined to be normal.  Moreover, later that month, based on the recommendations of an Entrance Physical Standards Board, the appellant was discharged for failing to meet procurement medical fitness standards as a result of a psychiatric disability.  No left foot disability was identified in the report.  Based on the foregoing, the Board finds that a chronic left foot disability was not present during the appellant's active service.  The Board further notes that the record on appeal contains no indication, nor has the appellant contended, that a chronic left foot disability was manifest to a compensable degree within the first post-service year.  

Although a chronic left foot disability was not present during the appellant's active service or within the first post-service year, as set forth above, service connection may be granted for disability diagnosed after service discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, however, the Board finds that the record on appeal contains no indication that the appellant has any current left foot disability which is causally related to her active service or any incident therein.  As set forth in more detail above, after her separation from service, the appellant was seen in clinical settings on numerous occasions, including in connection with her complaints of left leg and foot pain.  Her left lower extremity was repeatedly examined on numerous occasions, including via X-ray study, and no objective left foot disability was ever identified until December 2008, more than 10 years after service separation, when bilateral hallux valgus was noted.  The examiner made no comment on the etiology of the appellant's hallux valgus, nor does the record otherwise contain any indication that such condition is causally related to the appellant's active service or any incident therein.  Similarly, although the appellant has more recently been assessed as having fibromyalgia and seropositive rheumatoid arthritis, the record on appeal contains no absolutely competent evidence suggesting that any of these conditions may be associated with the appellant's brief period of service.  

In reaching this decision, the Board has considered the appellant's recent contentions to the effect that she has had continuous left foot pain since service.  The Board, however, does not find her statements in this regard to be credible.  

Although the appellant is competent to describe left foot symptoms, the Board finds that such statements are not credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). 

In analyzing credibility, the Board must take into account multiple factors, including whether there is corroborating evidence to support an account or conflicting evidence indicating that a statement is untruthful or mistaken.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may, however, weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. 

In this case, the post-service record on appeal contains clinical records dated from 1998 to 2009.  These records appear to be complete and the appellant has not argued otherwise.  In pertinent part, these records show that between November 1999 and May 2002, the appellant was seen on multiple occasions in connection with her complaints of left leg pain.  These records, however, are conspicuously silent for any reference to left foot symptomatology.  Similarly, when the appellant was seen in July 2002 for an insect bite on her left foot, she reported a history of an old left leg injury, but made no reference to a prior left foot injury or symptoms, nor did she relay any current complaints pertaining to her left foot other than the insect bite.  The assessment was insect bite of the left foot and examination revealed no other objective abnormality of the left foot.  When the appellant was seen later in July 2002, she did complain of left foot pain, but noted that her symptoms had been present only since the previous day when she stumbled on the concrete and injured her left foot.  Again, however, the appellant made no reference to a prior left foot injury or symptoms.  Moreover, X-ray studies of the left ankle were normal and examination revealed no abnormality of the left foot other than an abrasion.  

In addition to these clinical records, the Board notes that when the appellant filed her September 2004 original application for VA compensation benefits, she claimed that she had developed unrelenting pain in her left leg and hip during service which had been present since that time.  The appellant's application, however, is conspicuously silent for any mention of an in-service left foot injury or any left foot symptomatology, either in service or since that time.  It was not until October 2005, after being provided with a copy of her claims folder, that the appellant reported that she had sustained a left foot injury during service.  

Based on the foregoing, the Board finds that the contemporaneous record does not support the appellant's contentions of continuous left foot symptoms since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))).  In other words, the Board finds that had the appellant actually been suffering from continuous left foot pain since service, she would have undoubtedly mentioned it during the occasions she was seeking treatment for left leg pain.  

Again, the Board finds that the contemporaneous records are entitled to more probative weight than the recent contentions of the appellant made in the context of a claim for monetary benefits.  See also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and desire for monetary gain).  

In summary, the Board finds that the most probative evidence establishes that a chronic left foot disability was not present during the appellant's active service or for many years thereafter, nor is there any indication that any current left foot disability is causally related to her active service or any incident therein.  Under these circumstances, preponderance of the evidence is against the claim of service connection for a left foot disability.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a left foot disability is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


